UPON PETITION FOR CLARIFICATION
PER CURIAM.
Our order of June 30, 1967, struck appellant’s petition for rehearing as not being timely filed in that it was applied for more than fifteen days after the filing of our decision. F.A.R. 3.14(a), 31 F.S.A. By way of clarification or elaboration, it was our purpose and we do hold that the fact that the clerk of our court has transmitted a copy of our opinion on the merits to appellant’s counsel by mail did not extend- the time for appellant to apply for rehearing by three days under the terms of F.A.R. 3.4 (b) (3). Cf. In re Walker’s Trust, Fla.App. 1962, 143 So.2d 363, and Harris v. State, Fla.App.1958, 107 So.2d 402.
WALDEN, C. J., and ANDREWS and CROSS, JJ., concur.